Citation Nr: 0203127	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
varicose veins of the right lower extremity.

2.  Entitlement to a higher (compensable) rating for 
residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to October 
1970.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision which 
granted service connection for residuals of a right hand 
wound (scar) and assigned a noncompensable rating, and which 
granted an increased rating to 10 percent for varicose veins 
of the right lower extremity.  The veteran appealed for 
higher ratings for both disorders.  In August 2000, the Board 
remanded this case to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected varicose veins of the 
right lower extremity are no more than moderate in degree, 
with varicosities of superficial veins below the knees and 
symptoms of pain and cramping on exertion.  The varicose 
veins of the right lower extremity also have been manifested 
by no more than intermittent edema of the leg or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.

2.  The veteran's service connected residuals of an injury to 
the right hand (a puncture wound) consist of an asymptomatic 
scar which causes no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997 and 2001).

2.  The criteria for a compensable rating for residuals of a 
right hand injury have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803 
to 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from July 1969 to October 
1970.  Service medical records show treatment on occasion for 
varicosities of the right lower extremity.  In addition, the 
veteran sustained a puncture wound of the right palm at the 
base of the thumb in January 1970, and this required 
outpatient treatment.  The wound was sutured, and the sutures 
were removed one week later.  At the time of removal of the 
sutures, there was slight tenderness of the wound to 
palpation.  The wound was reported as well healed and the 
impression was post-puncture wound.  The service medical 
records are negative for any further complaints or treatment 
of the right hand wound.

In September 1971, the veteran filed a claim for service 
connection for varicose veins.  

A November 1971 VA examination noted right lower extremity 
varicose veins.  General medical examination of the 
musculoskeletal system and skin was normal.

In January 1972, the RO granted service connection and a 
noncompensable rating for varicose veins of the right lower 
extremity.  

A March 1986 VA hospital summary shows that the veteran 
underwent a ligation and stripping of varicose veins of the 
greater saphenous system of the right lower extremity.  

In November 1997, the veteran filed claims for an increased 
rating for varicose veins of the right lower extremity, and 
for service connection for residuals of a wound to the right 
hand.  He stated that his legs had gotten much worse and that 
they hurt constantly.  He also stated that he had a right 
hand scar and that he also had arthritis of the right hand.

A November 1997 VA hospital summary shows treatment primarily 
for alcohol dependence.  A history of various physical 
conditions was noted including peripheral vascular disease of 
the right leg. 

At a January 1998 VA examination, the veteran reported that 
for about two years his varicose veins of the right leg had 
been recurring and he had pain in his thigh and leg.  He also 
stated that he sustained a bayonet wound to his right hand in 
1970, and that the hand was slightly painful with movement 
and that the index and middle fingers tended to cramp when he 
tried to do a lot of work with his hands.  On physical 
examination, it was noted that there was a large patch of 
varicosities, very tortuous, over the entire medial aspect of 
the right lower leg, which extends into the ankle and the 
foot.  The veins were described as being 7-millimeters in 
size.  There was no evidence of superficial phlebitis.  There 
were some signs of previous sores, but the veteran denied 
ulceration.  There was no edema noted.  There was evidence 
that the veteran had a vein ligation, with a few small scars 
remaining.  The color was noted to be somewhat grayish.  The 
veteran stated that his varicose veins itched and that he had 
been given lotion for his legs.  The doctor noted there was 
no tenderness but that the veteran complained of pain in the 
leg and thigh particularly when standing and working.  There 
was no evidence or history of erythermalgia.  X-rays of the 
right hand revealed mild degenerative arthritis at the 3rd 
metacarpal-phalangeal (MCP) joint and a small bone fragment 
at the base of the proximal phalanx of the 5th digit.  The 
radiologist stated that the findings might be post-traumatic 
in nature.  The clinical examiner diagnosed varicose veins of 
the right leg; postoperative vein stripping of the right 
lower extremity; recurrence of extremely tortuous veins in 
the right leg, ankle, and foot; and one-inch scar in the 
right hand palm from previous bayonet wound to the right 
hand, with degenerative arthritis at 3rd MCP joint and bone 
fragment at the base of the 5th proximal phalanx.

In April 1998, the RO granted an increased rating to 10 
percent for varicose veins of the right lower extremity.  The 
RO also granted service connection and a noncompensable 
rating for residuals of a wound of the right hand; the RO 
stated that the only residual was a non-tender and non-
disfiguring scar.

An August 1998 statement of the veteran's employer was 
submitted.  It was noted that after the veteran has been 
standing on his feet for 2 to 3 hours, he had to take breaks 
due to extreme pain in his legs and feet.  It was further 
commented that although he wore support hose, this did not 
relieve the pain.

An August 1998 treatment record from Gastonia Surgical 
Associates notes that the veteran had varicosities for which 
nothing could be done at the present time.  They were not 
surgical.  He complained of problems with his arm and hand 
being worse than his varicosities that he has had for 
numerous years.  It was noted that he wore compression 
support hose, especially while at work.  The examiner noted 
that there was really no indication for which to proceed with 
varicose vein excision, and that the veteran would be asked 
to see someone else if his hand continued to give problems 
since the examiner did not treat what appeared to be possible 
carpal tunnel syndrome.

A December 1999 examination report obtained from North 
Carolina Department of Health and Human Services (Eugene 
Reynolds, M.D.) indicates that the veteran was seen with 
complaints of knots in his right lower extremity and pain in 
his right hand.  He also noted a history of hypertension.  
Examination of the lower extremities revealed severe 
varicosities of the right lower extremity with very tortuous 
veins noted and very palpable nodules.  The left lower 
extremity also revealed varicosities, but not to the extent 
of the right lower extremity.  Both were described as very 
tender to palpation.  The veteran was noted to have a great 
deal of pain when he ambulated and when he stood or put 
weight on his lower extremities.  He had palpable dorsalis 
pedis, posterior, and popliteal pulses, but they were 
slightly weak.  The lower extremity was not cool.  There were 
no sign of any ulceration or skin breakdown.  There was some 
mild swelling to both lower extremities.  Examination of the 
right hand revealed a scar in the mid-palmar aspect of the 
hand and tenderness over this scar.  Negative Tinel's and 
Phalen's signs were noted.  Normal sensitivity was noted in 
the fingers and thumb of the hand.  Ulnar and radial pulses 
were normal.  The veteran did have slightly decreased grip 
strength, right compared to left.  Otherwise strength was 5/5 
in the upper extremities, 4/5 in the right lower extremity, 
and 5/5 in the left lower extremity.  Neurologically, he was 
noted to be grossly intact without focal or sensory deficits.  
The diagnoses were mildly decreased grip strength in the 
right hand, severe varicose veins in the right lower 
extremity, prominent varicose veins in the left lower 
extremity, and hypertension.

In January 2000, the veteran saw Dr. Reynolds primarily for 
hypertenion, although he had complaints of lower extremity 
varicose veins and right upper extremity weakness.  A January 
2000 record indicates the veteran was being referred for 
further studies for right hand complaints. 

A February 2000 cervical spine MRI report notes the study was 
being performed because of complaints of right arm pain.  The 
study showed the presence of posterior disc bulges at C4-5 
and C5-6, and there were also some degenerative changes from 
C3 to C5.  A February 2000 electromyography and nerve 
conduction velocity test report indicates the test was being 
done due to complaints of right hand and wrist pain and 
spasm.  The report notes a normal study with no 
electrodiagnostic evidence to indicate a right C6-C8 
radiculopathy; there was also no evidence of a right median 
or ulnar mononeuropathy.

A February 2000 clinical record from the Neuroscience  & 
Spine Center of the Carolinas (Dr. Reynolds) shows that the 
veteran was seen for follow-up of his right arm pain and 
spasm.  On examination, the examiner could not illicit any 
type of muscle spasm in the veteran's forearm and wrist.  
Recent testing was noted.  The examiner felt that there is 
some sort of possible irritation in the median nerve at the 
wrist causing the episodic symptoms.  This was noted to 
particularly occur while the veteran is working, and that 
this motion would cause come irritation.  The examiner again 
reiterated to the veteran that he did not feel that the old 
wound to the palm of his hand was causing the problem.  

An October 2000 statement by Dr. Reyolds notes that the 
veteran had severe varicosities of the lower extremities, 
both right and left side, for which he will likely require 
surgical intervention.

At a March 2001 VA orthopedic examination of the right hand, 
the veteran gave a history of accidentally self-inflicting a 
bayonet wound in the right thenar eminence when he was 
putting his weapon into his locker.  Examination of the hand 
revealed that it had normal function.  Full range of motion 
was noted.  There was no atrophy of the thenar eminence.  No 
tenderness was noted in the almost imperceptible, about half 
inch long, scar in the thenar eminence.  Range of motion of 
all fingers was normal.  The veteran had equal grip in the 
right and left hand.  The diagnosis was remote history of 
bayonet wound in the thenar eminence of the right hand, with 
no evidence of vascular and muscle damage, and with full 
range of motion.  The doctor noted that as the veteran's 
symptoms might be neurologic, he was referring him for a 
neurological examination.

A March 2001 VA neurological disorders examination report 
reflects that the veteran medical records were reviewed.  On 
examination, strength of the deltoids, triceps, biceps, and 
finger to thumb exercises were normal, with particular 
attention to the right thumb and finger flexors.  Reflexes 
and sensation were also normal in the right upper extremity.  
The diagnosis was right hand laceration from bayonet wound 30 
years ago with episodic fatigue and thenar cramping after 
repetitive food preparation jobs, but no residual weakness, 
reflex, or sensory loss in spite of modest vertebral changes 
on X-rays reported 13 months ago.

At a March 2001 VA arteries and veins examination, the 
veteran gave a long history of varicose veins.  He wore 
elastic stockings on the right leg.  He stated that the leg 
was painful at times.  There was no report of swelling.  The 
veteran said he could walk about ten blocks.  On physical 
examination, he was noted to have an erect posture and a 
normal gait.  Examination of the right leg revealed mild to 
moderate varicosities of the long side of the system 
extending from about the knee to the medial malleolar area.  
Color photographs of the area are attached to the examination 
report.  There was no ulceration or skin breakdown.  There 
was no evidence of deep vein thrombosis.  The varicosities 
emptied easily when the leg was elevated.  The diagnosis was 
varicose veins, right leg, mild to moderate, without evidence 
of interference with normal activity.  The examiner commented 
that the veteran wore an elastic stocking on the right leg 
from the knee to the toe.

Analysis

Through correspondence, the rating decisions, the statement 
of the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, and the veteran has been afforded VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

i.  Varicose Veins

In evaluating the severity of a disability, the history of 
the condition is to be considered.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for an increased 
rating, the more recent evidence may be the most relevant, as 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to rating varicose veins were revised.  The 
veteran's service-connected varicose veins of the right lower 
extremity were initially evaluated under 38 C.F.R. § 4.104, 
Code 7120 (1997) (effective prior to January 12, 1998).  Such 
provides for a 10 percent rating for unilateral varicose 
veins that are moderate, with varicosities of superficial 
veins below the knee, with symptoms of pain or cramping on 
exertion.  A 20 percent rating is warranted for unilateral 
varicose veins that are moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation.

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Code 7120 
(2001).  Under the new version of the code, a 10 percent 
rating is warranted for varicose veins where there is 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema. 

As the veteran's claim for an increased rating for his 
varicose veins of the right lower extremity was pending when 
the regulations pertaining to rating varicose veins were 
revised, he is entitled to the version most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.

In November 1997, the veteran claimed that his right leg 
varicose vein condition had gotten worse.  The medical 
evidence shows that at a January 1998 VA examination there 
was a large patch of very tortuous varicosities over the 
entire medial aspect of the right lower extremity.  However, 
the veins were only 7-millimeters (less than 1 centimeter) in 
size and there was no evidence of superficial phlebitis, 
ulceration, or edema.  Indeed, the medical evidence of record 
has consistently reflected that there is no evidence of 
ulceration, skin breakdown, or deep vein thrombosis.  
Although the veteran's employer stated that he complains of 
pain in his legs and feet after standing for 2 to 3 hours, 
and a private physician described the veteran's varicosities 
as severe in nature, and the veteran has otherwise complained 
of both thigh and lower leg pain, there is no objective 
evidence that his varicosities extend above the right knee.  
Additionally, a March 2001 VA examination indicated that his 
varicosities emptied easily when the leg was elevated.

Considering the old rating criteria of Code 7120, objective 
examinations of right lower extremity varicose veins have not 
shown that the condition is moderately severe involving 
superficial veins above and below the knee, in order to meet 
the old criteria for an increased rating.  Rather, the 
evidence shows that the varicose veins of the right lower 
extremity are no more than moderate in degree, with 
varicosities of superficial veins below the right knee and 
symptoms of pain and cramping on exertion.  Such warrants a 
10 percent rating for varicose veins of the right lower 
extremity under the old rating criteria.

Considering the new rating criteria of Code 7120, objective 
examinations do not show persistent edema that is 
incompletely relieved by elevation of the extremity, as 
required to meet the new criteria for an increased rating.  
Rather, the varicose veins of the right lower extremity have 
been manifested by no more than intermittent edema of the leg 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  Such supports the current 10 percent 
rating for varicose veins of the right lower extremity under 
the new rating criteria.

Under either the old or new rating criteria, right lower 
extremity varicose veins are no more than 10 percent 
disabling.  As the the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ii.  Right Hand

The veteran's scar of the right hand is the result of an 
accidental self-inflicted bayonet puncture wound during 
military service in 1970.  He received outpatient suturing of 
the wound at the time.  Later medical records in service, and 
for many years after service, are negative for right hand 
complaints or abnormal findings.  These circumstances tend to 
indicate only a minor right hand puncture wound which 
resulted in no lasting disability other than a scar.

In recent years, the veteran has had right upper extremity, 
including right hand, complaints.  Recent findings include 
degenerative changes of the 3rd and 5th digits, and he has 
been evaluated for possible right upper extremity 
neurological impairment from a cervical spine condition or 
other nerve condition not involving the right hand.  A 2000 
private physician's report specifically indicates that there 
is no relationship between the current right upper extremity 
problems and the old wound to the palm of the right hand, and 
findings on a number of other recent medical reports are to 
the same effect.

Based on the medical evidence, the Board must conclude that 
the only residual of the service-connected right hand wound 
is a scar.  Other non-service-connected conditions affecting 
the right upper extremity may not be considered in rating the 
service-connected right hand scar.  38 C.F.R. § 4.14.

A superficial scar which is poorly nourished, with repeated 
ulceration, is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A superficial scar that is tender and 
painful on objective demonstration also is rated 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  When the 
requirements for a compensable rating of a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31.  It is provided by 38 C.F.R. § 4.118, Diagnostic Code 
7805 that scars may also be rated based on any limitation of 
function of the part affected. 

In this case, recent medical records show that the veteran's 
right hand scar has generally been found to be asymptomatic.  
A January 1998 VA examination noted the presence of a one-
inch scar in the right hand palm.  There was no mention of 
the scar being tender or disfiguring.  A December 1999 
private clinical record indicated a complaint of tenderness 
of a scar in the mid-palmar aspect of the hand; however, the 
examiner failed to indicate whether there was tenderness on 
objective demonstration.  At a March 2001 VA examination, the 
examiner noted that there was no tenderness in the almost 
imperceptible right hand scar in the thenar eminence.

The preponderance of the medical evidence indicates that the 
veteran's right hand scar is not poorly nourished with 
repeated ulceration, nor is it tender and painful on 
objective demonstration.  Thus a compensable rating is not 
warranted under Code 7803 or Code 7804.  The recent medical 
records indicate no functional impairment from the right hand 
scar, and thus consideration may not be given to rating under 
other diagnostic codes pertaining to functional impairment.  

This issue involves an initial rating assigned on the 
granting of service connection, and thus consideration must 
be given to "staged ratings" for the disorder (i.e., 
different percentage ratings for different periods of time, 
since the effective date of service connection, based on the 
facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence shows that the right hand scar has 
continuously remained noncompensable since the effective date 
of service connection.

As the the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An higher rating for varicose veins of the right lower 
extremity is denied. 


A higher rating for residuals of a right hand injury is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

